 1

 2

 3                                      UNITED STATES DISTRICT COURT

 4                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 5

 6   SADEGH POOZESH, et al.,                          No. 1:19-cv-01466-LJO-SKO
 7                        Plaintiffs,
                                                      ORDER GRANTING UNOPPOSED
 8          v.                                        MOTION TO PROCEED UNDER
                                                      PSEUDONYMS
 9   MICHAEL R. POMPEO, et al.,
                                                      (Doc. 6)
10                        Defendants.
11

12

13                                          I.   INTRODUCTION

14          On October 17, 2019, Plaintiffs John Doe, Jane Doe, Daughter Doe, Mother Doe, and

15   Father Doe (“Doe Plaintiffs”) filed a motion to proceed under pseudonyms in this case. (Doc. 6.)
16   The Court allowed Doe Plaintiffs to file under seal four exhibits to the motion, including the
17
     declaration of John Doe and Daughter Doe and evidence of their employment with the United
18
     States government. (See Docs. 9, 14, 21.) Jane Doe, Mother Doe, and Father Doe are relatives of
19
     John Doe and Daughter Doe, who are Iranian nationals and employees of the U.S. government,
20

21   and Doe Plaintiffs fear retaliation from the Iranian government if their identities are made public.

22   (See Doc. 6 at 8.)

23          Defendants appeared in the case on October 30, 2019, (see Doc. 12), and the Court
24
     directed Defendants to file an opposition or statement of non-opposition, if any, to the motion to
25
     proceed under pseudonyms by November 7, 2019. (Doc. 16.) Defendants have not filed an
26
     opposition or statement of non-opposition, and the motion is therefore deemed unopposed.
27

28
 1            For the reasons that follow, the Court GRANTS Plaintiffs’ motion. 1
 2                                                II.      DISCUSSION
 3
              Because a party’s use of a pseudonym may “run[] afoul of the public’s common law right
 4
     of access to judicial proceedings,” Does I thru XXIII v. Advanced Textile Corp., 214 F.3d 1058,
 5
     1067 (9th Cir. 2000), “[t]he normal presumption in litigation is that parties must use their real
 6

 7   names.” Doe v. Kamehameha Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir.

 8   2010). However, parties may proceed under pseudonyms “in special circumstances when the

 9   party’s need for anonymity outweighs prejudice to the opposing party and the public’s interest in
10
     knowing the party’s identity.”           Id. at 1068.         The Ninth Circuit allows parties to proceed
11
     anonymously where protection of the party’s identity “is necessary . . . to protect a person from
12
     harassment, injury, ridicule or personal embarrassment.” Does I thru XXIII, 214 F.3d at 1067–68
13
     (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1981)).
14

15            In cases where a party’s request to proceed pseudonymously is based on a fear of

16   retaliation, the district court should consider the following factors: (1) the severity of the
17   threatened harm; (2) the reasonableness of the anonymous party’s fears; and (3) the anonymous
18
     party’s vulnerability to such retaliation. Id. at 1068; see also Doe, 655 F.2d at 922 n.1 (using
19
     pseudonyms for prison inmate appellant because he “faced a serious risk of bodily harm” if his
20
     role as a government witness were disclosed); Doe v. Madison School Dist. No. 321, 147 F.3d
21

22   832, 833 n.1 (9th Cir. 1998) (allowing plaintiff to proceed under a pseudonym because she feared

23   retaliation from the community).

24            The district court has wide discretion to determine whether a party may proceed
25   pseudonymously, and the district court’s decision will not be reversed unless the decision relies
26
     on an erroneous view of the law, makes an erroneous assessment of the evidence, or strikes an
27
     1
       Doe Plaintiffs also request permission to redact their identities in exhibits attached to the motion for preliminary
28   injunction filed October 25, 2019, (Doc. 10). (Doc. 6 at 10.) That request is GRANTED nunc pro tunc.
                                                               2
 1   unreasonable balance of the relevant factors. See Does I thru XXIII, 214 F.3d at 1069.
 2            The Court finds Doe Plaintiffs have shown a compelling need for anonymity through the
 3
     motion and their sealed declarations and will allow them to proceed under pseudonyms.
 4
     Specifically, Doe Plaintiffs have shown that the potential retaliation from the Iranian government
 5
     is severe, Doe Plaintiffs’ fear of retaliation is reasonable, and Doe Plaintiffs are vulnerable to
 6

 7   such retaliation if their identities and the U.S. government employment of John Doe and Daughter

 8   Doe are made public. See Does I thru XXIII, 214 F.3d at 1068; (Doc. 6 at 8–10.)

 9            Further, retaliation from a foreign government is recognized by the Ninth Circuit and
10
     other district courts as a sufficient basis to proceed anonymously. See Does I thru XXIII, 214
11
     F.3d at 1063, 1065, 1071 (considering possible retaliation by the Chinese government against
12
     Chinese national plaintiffs residing in Saipan and their family members residing in China as
13
     supporting the use of pseudonyms); International Refugee Assistance Project v. Trump, No.
14

15   TDC-17-0361, 2017 WL 818255, at *2–3 (D. Md. Mar. 1, 2017); Doe v. U.S. Dep’t of State, No.

16   1:15-cv-01971, 2015 WL 9647660, at *3 (D.D.C. Nov. 3, 2015). Finally, Doe Plaintiffs’ request
17   is unopposed, and Defendants have not shown any reason the motion should not be granted.
18
                                   III.   CONCLUSION AND ORDER
19
              Accordingly, IT IS HEREBY ORDERED:
20
              1.      Plaintiffs’ motion to proceed under pseudonyms, (Doc. 6), is GRANTED.
21

22            2.      Plaintiffs John Doe, Jane Doe, Mother Doe, Father Doe, and Daughter Doe may

23   proceed in this case under pseudonyms.

24   IT IS SO ORDERED.
25
     Dated:        November 15, 2019                            /s/   Sheila K. Oberto             .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                     3
